                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


KATHY ANN O'RILEY,                        )
                                          )
                    Plaintiff,            )
                                          )
vs.                                       )      Case No. 19-00562-CV-W-ODS
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                         Defendant.       )
                                          )

      ORDER AND OPINION AFFIRMING COMMISSIONER’S DECISION DENYING
                                BENEFITS
       Pending is Plaintiff’s appeal of the Commissioner of Social Security’s final
decision denying her application for disability insurance benefits. For the following
reasons, the Commissioner’s decision is affirmed.


                                 I.   STANDARD OF REVIEW
       The Court’s review of the Commissioner’s decision is limited to a determination
of whether the decision is “supported by substantial evidence on the record as a whole.
Substantial evidence is less than a preponderance but . . . enough that a reasonable
mind would find it adequate to support that conclusion.” Andrews v. Colvin, 791 F.3d
923, 928 (8th Cir. 2015) (citations omitted). “As long as substantial evidence in the
record supports the Commissioner’s decision, we may not reverse it because
substantial evidence exists in the record that would have supported a contrary outcome,
or because we would have decided the case differently.” Cline v. Colvin, 771 F.3d
1098, 1102 (8th Cir. 2014) (citations omitted). Though advantageous to the
Commissioner, this standard also requires the Court consider evidence that fairly
detracts from the final decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2015).
(citation omitted). Substantial evidence means “more than a mere scintilla” of evidence;
it is relevant evidence a reasonable mind might accept as adequate to support a
conclusion. Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010).



         Case 4:19-cv-00562-ODS Document 16 Filed 06/29/20 Page 1 of 6
                                     II.     BACKGROUND
         Plaintiff Kathy O’Riley was born in 1957. R. at 91, 208. She has a high school
education and previously worked as a cashier and personal care assistant. R. at 17.
In April 2017, Plaintiff applied for disability insurance benefits, alleging a disability onset
date of April 4, 2017. R. at 15. After her application was denied, Plaintiff requested a
hearing before an Administrative Law Judge (ALJ). R. at 15. The hearing was held on
November 5, 2018. R. at 15.
         On December 4, 2018, the ALJ issued her decision, finding Plaintiff was not
disabled. R. at 16-25. The ALJ concluded Plaintiff has severe impairments of
fibromyalgia, osteoarthritis of the knees, degenerative disc disease, and obesity. R. at
17. The ALJ determined Plaintiff’s depression, anxiety, dysphonia, gastroesophageal
reflux disease, overactive bladder, migraines, and left wrist fracture status/post fixation
surgery to be non-severe impairments. R. at 18-19. The ALJ concluded Plaintiff had
the residual functional capacity (RFC) to “lift and carry 20 pounds occasionally and 10
pounds frequently. She can stand or walk 6 hours and sit 6 hours in an 8-hour workday.
She can occasionally climb, stoop, kneel, crouch, and crawl. She can frequently
balance on uneven surfaces.” R. at 20. Based on the RFC and the vocational expert’s
(“VE”) testimony at the hearing, the ALJ determined Plaintiff can work as a cashier-
checker, waitress, and membership solicitor. R. at 25. Plaintiff unsuccessfully
appealed the ALJ’s decision to the Appeals Council. R. at 1-6. She now appeals to this
Court.


                                      III.   DISCUSSION
         Plaintiff presents two arguments, which both pertain to the ALJ’s RFC
determination. One’s RFC is the “most you can do despite your limitations.” 20 C.F.R.
§ 404.1545(a)(1). “A disability claimant has the burden to establish her RFC.” Goff v.
Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (citation omitted). If a claimant establishes
she is unable to do past relevant work, the burden shifts to the Commissioner who must
prove (1) the claimant retains the RFC to do other kinds of work, and (2) other work the
claimant is able to perform exists in substantial numbers in the economy. Id. (citations
omitted). When the burden of production shifts to the Commissioner, “the burden of



                                      2
          Case 4:19-cv-00562-ODS Document 16 Filed 06/29/20 Page 2 of 6
persuasion to prove disability and to demonstrate RFC remains on the claimant . . . .”
Id.
       The ALJ must base the RFC on “all of the relevant evidence, including the
medical records, observations of treating physicians and others, and an individual’s own
description of the limitations.” McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000); 20
C.F.R. § 416.945(a)(32) (noting the ALJ, when assessing a claimant’s RFC, will
consider “relevant medical and other evidence,” “statements about what [the claimant]
can still do that have been provided by medical sources . . . ,” and “descriptions and
observations of [the claimant’s] limitations from [his/her] impairments . . . including
limitations that result from [the claimant’s] symptoms . . . provided by [the claimant], [the
claimant’s] family, neighbors, friends, or other persons.”). Because the RFC is a
medical question, “an ALJ’s assessment of it must be supported by some medical
evidence of [the plaintiff’s] ability to function in the workplace.” Hensley v. Colvin, 829
F.3d 926, 932 (8th Cir. 2016) (citation omitted). But “there is no requirement that an
RFC finding be supported by a specific medical opinion.” Id. (citations omitted).


                                    A. Mental Limitations
       Plaintiff argues the RFC is unsupported by substantial evidence because the ALJ
did not include mental limitations in the RFC. While the ALJ is required to “develop the
record fully and fairly,” she is “not required to discuss every piece of evidence
submitted.” Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010). Additionally, “[a]n
ALJ’s failure to cite specific evidence does not indicate that such evidence was not
considered.” Id.    When the ALJ finds no severe mental impairments, she is not
required to discuss any mental limitations in the RFC. Johnson v. Berryhill, No. 4:17-
CV-0416-DGK, 2018 WL 2336297, at *2 (W.D. Mo. May 23, 2018); see also SSR 96-8p
(“The RFC assessment considers only functional limitations and restrictions that result
from an individual’s medically determinable impairment or combination of
impairments[.]”).
       The ALJ found Plaintiff’s depression and anxiety were non-severe and did not
limit her functioning. R. at 18. In coming to her conclusion, the ALJ considered the
record as a whole, including Plaintiff’s clinical examinations where she demonstrated



                                     3
         Case 4:19-cv-00562-ODS Document 16 Filed 06/29/20 Page 3 of 6
“full cognition, intact memory, cooperative behavior, and good affect.” Id. The ALJ also
considered treatment notes showing Plaintiff’s mental health is controlled with
medication, so long as Plaintiff is compliant. Id. The ALJ determined Plaintiff’s
depression and anxiety “do not cause more than minimal limitation in [Plaintiff’s] ability
to perform basic mental work activities.” Id. Because these impairments caused
minimal limitations, the ALJ was not required to include those minimal limitations in the
RFC. See Browning v. Colvin, No. 13-00266-CV-W-REL, 2014 WL 4829534, at *37
(W.D. Mo. Sept. 29, 2014).
       Plaintiff also argues the ALJ improperly relied on the opinion of non-treating
physician, Dr. Brandhorst. When determining the persuasiveness of a medical opinion,
the ALJ considers (1) supportability, (2) consistency, (3) relationship with the claimant,
(4) specialization, and (5) other factors. 20 C.F.R. §§ 404.1520c(a), (c)(1)-(5). The ALJ
must articulate how she considered supportability and consistency, which are the two
most important factors. Id. § 404.1520c(b)(2). The ALJ may, but is not required to,
explain how other factors were considered. Id. § 404.1520c(b)(3). The ALJ properly
articulated the supportability and consistency of Dr. Brandhorst’s medical opinion. R. at
23-24. Dr. Brandhorst’s opinion is consistent with and supported by “the fact that
[Plaintiff’s] mental health is adequately controlled with medication and that she has not
received any specialized mental health treatment throughout the period at issue.” R. at
23-24. Accordingly, the ALJ’s RFC is supported by substantial evidence.


                                   B. Physical Limitations
       Plaintiff argues the physical limitations included in the RFC are unsupported by
substantial evidence. Although the ALJ found Plaintiff had “severe” impairments,
including fibromyalgia, osteoarthritis of both knees, degenerative disc disease, and
obesity, Plaintiff argues the ALJ did not include additional limitations in the RFC or
provide a hypothetical question to the VE during the hearing that included limitations
related to these severe impairments.
       An ALJ may find objective medical evidence does not support a claimant’s
allegations as to the intensity, duration, and limiting effects of physical impairments.
Vance v. Berryhill, 860 F.3d 1114, 1120 (8th Cir. 2017). Inconsistencies between the



                                     4
         Case 4:19-cv-00562-ODS Document 16 Filed 06/29/20 Page 4 of 6
claimant’s subjective complaints and evidence regarding her activities of daily living may
raise legitimate concerns about credibility. Id. at 1121. Here, the ALJ found the
objective medical evidence, daily living activities, and medical opinions were
inconsistent with Plaintiff’s alleged limitations associated with back and knee pain,
fibromyalgia, and obesity. R. at 21-22.
         The ALJ observed imaging of Plaintiff’s back and neck indicated mild
impairments. R. at 21. Although imaging of her knees revealed moderate to severe
findings, the ALJ found Plaintiff’s gait was often described as normal, there was no loss
of strength in her lower extremities, did not require an assistive device, and Plaintiff
reported her pain was controlled with medication. R. at 21-22. Although the ALJ found
the objective evidence was inconsistent with Plaintiff’s allegation of severe knee and
back pain, the ALJ “adequately accounted for these impairments by limiting [Plaintiff] to
a range of light work with additional postural limitations.” R. at 22.
         The ALJ similarly found the objective evidence did not support Plaintiff’s
allegation that fibromyalgia and obesity was more limiting than the ALJ’s RFC. Id. In
fact, the record contained only one instance where a medical provider administered a
tender point examination to confirm fibromyalgia. R. at 22, 437-440. And treatment
notes indicate prescribed medication was effective in reducing her pain. R. at 22.
Nevertheless, the ALJ considered and incorporated limitations associated with these
impairments by limiting Plaintiff “to a range of light work with additional postural
limitations” in the RFC. Id.
         The ALJ found Plaintiff’s daily activities contradicted her subjective complaints.
Plaintiff indicated she was raising six grandchildren, performed manual labor at previous
jobs, and engaged in various social functions. R. at 22. Further, Plaintiff stated she
bathed and dressed herself, unloaded the dishwasher, prepared meals, drove a vehicle,
and shopped. R. at 22-23. The ALJ determined Plaintiff’s participation in these
activities “undermine[d]…[Plaintiff’s] allegations of disabling functional limitations.” R. at
22-23.
         The ALJ also considered a medical opinion from State agency physician, Dr.
Dugan, who opined Plaintiff could return to work but could not “lift weight in excess of
twenty pounds nor kneel or climb secondary to arthritis.” R. at 24. Plaintiff argues Dr.



                                      5
          Case 4:19-cv-00562-ODS Document 16 Filed 06/29/20 Page 5 of 6
Dugan’s opinion should have precluded kneeling and climbing from the ALJ’s RFC.
Although Dr. Dugan opined Plaintiff could not kneel or climb, the ALJ considered the
record as a whole, including Plaintiff’s statements regarding her daily living, which were
inconsistent with the allegations of knee and back pain. R. at 22. Regardless, the RFC
limits Plaintiff to “occasionally climb, stoop, kneel, crouch, and crawl.” R. at 20.
       Finally, Plaintiff argues the ALJ ignored Plaintiff’s shoulder, wrist, and hand
impairments in establishing the RFC. But substantial evidence in the record supports
the ALJ’s decision not to include additional or greater physical limitations in the RFC.
The record shows Plaintiff was not functionally limited by her shoulder, wrist, or hand
impairments. R. at 443. During an exam by Dr. Schwartz, Plaintiff expressed “full
range of motion in all four extremities,” could “oppose all fingers, make a tight fist,” and
had “5/5 strength.” R. at 443. The exam also revealed Plaintiff was capable of daily
tasks using her shoulder, wrists, and hands. R. at 443.
       The ALJ did not ignore these impairments. She noted the impairments were
acute and did not “satisfy the twelve-month durational requirement set forth in the Act.”
R. at 18. In concluding the conditions were neither disabling nor a significant source of
persistent functional limitation, the ALJ properly concluded the other physical
impairments were non-severe. For these reasons, the ALJ’s RFC is supported by
substantial evidence.


                                      IV.    Conclusion
       For the foregoing reasons, the ALJ’s decision denying benefits is affirmed.
IT IS SO ORDERED.

                                                  /s/ Ortrie D. Smith
DATE: June 29, 2020                               ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




                                     6
         Case 4:19-cv-00562-ODS Document 16 Filed 06/29/20 Page 6 of 6
